Citation Nr: 0206251	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1951 to September 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February and October 1998 rating 
decisions from the St. Petersburg, Florida, Regional Office 
(RO).  The February 1998 rating decision denied service 
connection for the cause of the veteran's death and 
dependent's educational assistance under 38 U.S.C.A. 
§ Chapter 35.  In October 1998, the RO denied entitlement to 
a total disability rating for service-connected disabilities 
based upon individual unemployability for purposes of accrued 
benefits.  

In a decision dated January 10, 2000, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35.  Entitlement to a 
total disability rating for service-connected disabilities 
based upon individual unemployability for purposes of accrued 
benefits was granted.  The appellant appealed the denials to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In May 2001, the Secretary filed 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, requesting that the Court vacate and remand the 
Board's January 10, 2000, decision for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), which had been 
passed after the Board's consideration of the appeal.  In an 
Order dated May 23,  2001, the Court vacated and remanded the 
above matter pursuant to 38 U.S.C. § 7252(a).  

In a statement received at the Board in May 2000, the 
appellant appeared to challenge the effective date of the 
total disability award for accrued benefits purposes.  This 
matter has not been adjudicated by the RO, and it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1998, at the age of 66, 
and the immediate cause of death was end stage liver disease 
due to hepato-cellular carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; and dermatophytosis feet, 
legs and hands, evaluated as 30 percent disabling.

3.  Liver disease or hepato-cellular carcinoma began many 
years after service discharge and was not due to or the 
result of service, nor did any of the veteran's service-
connected disorders substantially or materially contribute to 
cause the veteran's death.

4.  The veteran did not die of a service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the time of his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  

2.  The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 3.807(a)(1)(2)(3)(4) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board must consider whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
had notice of the results of development efforts, and whether 
she had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.  

Also pertinent to the issue of whether there is any prejudice 
is the question of whether the appellant is informed of the 
requirements of the VCAA.  She is informed of its provisions 
through the May 2001 Court order and through her private 
attorney who represented her at that time.  Her attorney had 
the opportunity to address any potential failure in the duty 
to assist or provide notice.

In this case, the appellant has been given notice of the laws 
and regulations pertaining to her claim of entitlement to 
service connection for cause of the veteran's death.  The 
laws and regulations pertaining directly to cause of death 
and DEA benefits pursuant to Chapter 35 were provided to the 
appellant in the April 1998 statement of the case (SOC).  The 
veteran's service medical records are associated with the 
claims file and have been obtained and reviewed.  VA 
treatment records were also associated with the claims folder 
and reviewed.  

Accordingly, the Board here considers whether there is any 
duty of assistance or notice required by the VCAA that 
requires correction before an appellate decision may be 
rendered.

There is no issue as to substantial completeness of the 
appellant's application in this case.  38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)(3), 
(b)(2)).  The appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(Including Death Compensation if Applicable) in January 1998.  
The application contains the veteran/claimant's name, 
sufficient service information to verify service, the benefit 
claimed and the appellant's signature.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(3)).

There is a duty to notify a claimant of any information and 
medical or lay evidence that is needed to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  The appellant submitted the 
veteran's death certificate indicating that the veteran's 
place of death was the West Palm Beach, Florida VA Medical 
Center.  Although not associated with the claims file VA has 
constructive knowledge and receipt of those records.  See 
Dunn v. West, 11 Vet. App. 462 (1998); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  However, the 
appellant, in a May 2000 letter to VA, indicates that she 
agrees with the decision indicating that the veteran's death 
is nonservice-connected and that she is not entitled to 
Chapter 35 benefits.  Since the appellant has indicated her 
knowledge that she is not entitled to the aforementioned 
benefits, there was no need to remand the instant claim to 
obtain these records. 

Further, the appellant was given an opportunity to testify at 
a hearing regarding this claim.  She declined.  

There is no prejudice to the appellant in deciding this claim 
on the merits, because she has been given the provisions of 
the VCAA, told what the requirements are to establish service 
connection for the cause of death and DEA benefits pursuant 
to Chapter 35, has been provided ample opportunity to present 
evidence meeting those requirements via a personal hearing, 
and the veteran's service medical records have been obtained 
and reviewed.  There is no indication that additional 
evidence pertinent to the claim might be obtained.

There is likewise no prejudice to the appellant in the 
Board's consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The appellant has had ample 
notice of what might be required or helpful to her case.  
Remand for the RO to address the regulations in the first 
instance would serve no practical purpose.  VA has 
substantially discharged its duty under the VCAA, and the 
Board may reach the merits of this appeal.

B.  Service Connection for the Cause of the Veteran's Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c). 

The veteran died on January [redacted], 1998, at the age of 66.  The 
immediate cause of death as reported on the certificate of 
death was end stage liver disease due to hepato-cellular 
carcinoma.  The manner of death was described as natural and 
it was indicated that an autopsy was not performed.  At the 
time of the veteran's death, service connection was in effect 
for PTSD, evaluated as 70 percent disabling; and 
dermatophytosis feet, legs and hands, evaluated as 30 percent 
disabling.

The service medical records do not show complaints or 
findings of any liver disease or hepato-cellular carcinoma.  
Liver disease or hepato-cellular carcinoma was not manifested 
in service or until many years thereafter, and there is no 
service medical evidence that this condition was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  While clinical 
documentation pertaining to the veteran's final 
hospitalization is not of record, there is no reasonable 
possibility that obtaining this evidence would substantiate 
the claim of entitlement to service connection for the cause 
of death.  See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  The first evidence of these disorders 
is on the death certificate.  Indeed, the appellant has not 
made any assertion linking either disorder to service or to 
any of the veteran's service-connected disorders.  She has 
not asserted that any medical opinion links them to service 
in any way.  She has, however, in May 2000, filed a statement 
with the Board in which she stated that "I agree with the 
decision concerning his death being non-service connected.  
Also, that I am not entitled to the education award."

She went on to make a point concerning the effective date of 
the accrued benefits awarded pursuant to the Board's January 
2000 decision.  That is not an issue before the Board.  The 
appellant subsequently appealed the Board's denial to the 
Court.  She has not, however, cited any medical basis to 
support a claim of service connection for the cause of death, 
and she has, in effect, agreed with the Board's 
determination.  There is no reasonable possibility that 
further delay to develop medical treatment records would be 
of any avail in substantiating a claim.

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  


C.  Dependents' Educational Assistance

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect, or died as a 
result of a service-connected disability.   38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 3.807(a)(1)(3)(4) 
(2001).  Service-connected disability or death must have been 
the result of active military, naval, or air service.  
38 C.F.R. § 3.807(b) (2001).  A "surviving spouse" is a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who has not remarried.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50(b) (2001).  The 
appellant and the veteran's marriage certificate was 
associated with the claims folder and showed that she and the 
veteran had married in 1975, and there is no evidence that 
they did not live together until the veteran's death (except 
for his hospitalization) or that she has remarried.  

In this case, the veteran did not die of a service-connected 
disability, did not have a permanent total service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the date of the veteran's death.  
He died of end stage liver disease due to hepato-cellular 
carcinoma for which he was not service connected and none of 
his service-connected disabilities was determined at any time 
to be permanent or total.  None of the criteria necessary for 
eligibility for DEA pursuant to Chapter 35, United States 
Code has been met.  The law is clear and precludes 
eligibility in this case.  Where the law is dispositive, the 
claim must be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as she does not meet the legal criteria for eligibility for 
the Chapter 35 educational assistance program.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

